                 Case 3:20-cv-05537-RAJ Document 36 Filed 09/08/20 Page 1 of 3



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     CAROL LORRAINE TUCKER,
9
                    Plaintiff,
10                                                       Case No. 3:20-cv-05537-RAJ
            v.
11                                                       ORDER
     UNITED STATES POSTAL SERVICE,
12
13                  Defendant.

14
15         Following Judge Ronald B. Leighton’s retirement, this matter was reassigned to
16   this Court. Dkt. # 27. Months ago, while this matter was before Judge Leighton,
17   Plaintiff Carol Lorraine Tucker submitted an “Emergency Filing,” Dkt. # 9, which the
18   Government and Judge Leighton construed as a motion for a temporary restraining order
19   (“TRO”), Dkt. ## 18, 21. Ms. Tucker sought an injunction requiring the Ocean Shores
20   United States Postal Service to do the following:
21         1. Immediately cease and desist from refusing to deliver mail, or returning mail as
           Undeliverable, to [her] post office box whether addressed to [her] street address or
22         post office box;
23
           2. That all parcels, whether addressed to [her] street address or post office box be
24         delivered to a parcel locker per 2019 agreement;
25
           3. That parcels too large for a parcel locker, whether addressed to [her] street
26         address or post office box be delivered to [her] front door;
27         4. That Ocean Shores Post Office immediately cease and desist from further acts
28   ORDER – 1
              Case 3:20-cv-05537-RAJ Document 36 Filed 09/08/20 Page 2 of 3



            of retaliation against [her];
1
2           5. That since USPS Seattle Regional Office repeatedly refuses to discipline or
            remove the postmaster, carrier, and box clerks who have perpetrated said acts of
3           retaliation against [her], that this esteemed Court order the United States Postal
4           Inspection Service immediately investigate and monitor said employees[.]

5    Dkt. # 9 at 2.
6           After reviewing the materials—including Ms. Tucker’s supplements to her
7    motion—Judge Leighton denied the motion for a TRO, holding that Ms. Tucker failed to
8    meet any of the four factors set forth in Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
9    20 (2008). Dkt. # 21. Ms. Tucker then filed a motion for reconsideration, Dkt. # 23,
10   which Judge Leighton denied for being untimely and without merit, Dkt. # 26.
11          Two days after reassignment to this Court, Ms. Tucker filed a “Submission of
12   New Emergency Filing.” Dkt. # 29. The submission cites no case law or any other
13   authority. Id. Instead, Ms. Tucker bases the submission on “hopes that Judge Jones will
14   give it the attention and justice it and [she] deserve[s], unlike Judge Leighton.” Id. The
15   Government, yet again, construed the “request” for an “emergency order” as a motion for
16   a TRO and responded. Dkt. ## 31, 32. In her reply, Ms. Tucker did not object to that
17   interpretation. Dkt. # 33.
18          Construing the submission as a motion for a TRO, the Court finds that Ms. Tucker
19   is not entitled to emergency relief. Ms. Tucker already requested a TRO. Dkt. # 9. She
20   supplemented her request five times. Dkt. ## 10-13, 15. Her request was denied for
21   failing to meet any of the four TRO factors: likelihood of success on the merits,
22   likelihood of suffering irreparable harm, balance of the equities, or public interest. Dkt.
23   # 21. She moved for reconsideration and filed a supplement to boot. Dkt. ## 23, 24.
24   Reconsideration was denied. Dkt. # 26. As the Government observes, the Court’s denial
25   of the previous motion for a TRO and motion for reconsideration are the law of the case.
26   Dkt. # 32 at 3-4. As such, they preclude any relief here.
27          Under the “law of the case” doctrine, “a court is generally precluded from
28   ORDER – 2
              Case 3:20-cv-05537-RAJ Document 36 Filed 09/08/20 Page 3 of 3




1    reconsidering an issue that has already been decided by the same court, or a higher court
2    in the identical case.” Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993), cert. denied
3    508 U.S. 951 (1993). “A court may have discretion to depart from the law of the case
4    where: 1) the first decision was clearly erroneous; 2) an intervening change in the law has
5    occurred; 3) the evidence on remand is substantially different; 4) other changed
6    circumstances exist; or 5) a manifest injustice would otherwise result.” United States v.
7    Alexander, 106 F.3d 874, 876 (9th Cir. 1997). None of those five circumstances are
8    present here.
9           Of course, the relief that Ms. Tucker seeks here varies from the relief she sought in
10   her initial motion for a TRO—but only slightly. Compare Dkt. # 29 at 2 with Dkt. # 9 at
11   2. As Judge Leighton previously observed, in her previous motion for a TRO, Ms.
12   Tucker at bottom “claim[ed that] the Ocean Shores Post Office [was] not handling her
13   mail and packages in the manner she desire[d].” Dkt. # 21 at 1. The same is true here.
14   Like her previous request for injunctive relief, Ms. Tucker’s instant request fails to show
15   any of the four TRO factors: likelihood of success on the merits, likelihood of suffering
16   irreparable harm, balance of the equities, or public interest. Thus, to the extent that this
17   request for injunctive relief varies from the previous one, it is denied.
18          For the reasons stated above, the Court denies Ms. Tucker’s Submission of New
19   Emergency Filing. Dkt. # 29.
20
            DATED this 8th day of September, 2020.
21
22
23
                                                        A
                                                        The Honorable Richard A. Jones
24
                                                        United States District Judge
25
26
27
28   ORDER – 3
